
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19


Hospira Non-Qualified Savings and Investment Plan


(Effective January 1, 2008)

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------


ARTICLE I INTRODUCTION
 
1
ARTICLE II DEFINITIONS
 
1
ARTICLE III PLAN PARTICIPATION
 
6
ARTICLE IV DEFERRAL CONTRIBUTIONS AND PAYMENT ELECTIONS
 
6
ARTICLE V EMPLOYER CONTRIBUTIONS
 
8
ARTICLE VI DEEMED EARNINGS ON ACCOUNT BALANCES
 
8
ARTICLE VII ESTABLISHMENT OF TRUST
 
9
ARTICLE VIII VESTING OF PLAN BENEFITS
 
9
ARTICLE IX PAYMENT OF ACCOUNT BALANCES
 
10
ARTICLE X AMENDMENT AND TERMINATION
 
11
ARTICLE XI GENERAL PROVISIONS
 
12

i

--------------------------------------------------------------------------------



Hospira Non-Qualified Savings and Investment Plan

Article I
Introduction

        Section 1.1    Name; Purpose.    The Hospira Non-Qualified Savings and
Investment Plan is established effective as of January 1, 2008. The Plan
constitutes an unfunded, non-qualified arrangement providing deferred
compensation to a select group of management or highly compensated employees (as
defined for purposes of Title I of ERISA) of the Company and of certain of the
Company's affiliates.

        Section 1.2    Administration of the Plan.    The Plan is administered
by the Board of Review. The duties and authority of the Board of Review include:

        (a)   interpreting and applying the Plan's terms;

        (b)   adopting any rules or regulations the Board of Review deems
necessary or desirable to operate the Plan;

        (c)   making whatever determinations are permitted or required to
maintain or administer the Plan; and

        (d)   taking any other actions that prove necessary to administer the
Plan properly, in accordance with its terms.

        Any decision of the Board of Review as to any matter within its
authority will be final, binding and conclusive upon the Company, any Employer
and each Participant, former Participant, designated beneficiary or other person
claiming Plan benefits under or through any Participant or designated
beneficiary. No additional authorization or ratification by the Board is
necessary for the Board of Review to act on any matter within its authority. An
action taken by the Board of Review as to a Participant will not be binding on
the Board of Review regarding an action to be taken as to any other Participant.
Each determination required or permitted under the Plan will be made by the
Board of Review in its sole and absolute discretion. The Board of Review may
delegate some or all of its duties or responsibilities.

Article II
Definitions

        Section 2.1 Account means a bookkeeping Account maintained under the
Plan for a Participant, which shall include his or her Deferral Contributions
Account and Employer Contributions Account, each of which may be further divided
into subaccounts corresponding to the payment options under Article IX selected
by the Participant pursuant to Section 4.2, including a retirement subaccount,
an in-service subaccount, or a Specific Date subaccount.

        Section 2.2 Account Balance means the value, as of a specified date, of
the Account.

        Section 2.3 Adopting Affiliate means an entity that, together with the
Company, is considered as a single employer under Code Section 414(b), (c),
(m) or (o), and has adopted the Retirement Savings Plan for its employees.

        Section 2.4 Board means the Board of Directors of the Company.

        Section 2.5 Board of Review means the Hospira, Inc. Employee Benefit
Board of Review appointed by the Board and acting under the Charter of the
Hospira, Inc. Employee Benefit Board of Review.

        Section 2.6 Change in Control means the earliest to occur of a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of Assets,
each as defined below.

        (a)   Change in Ownership

          (i)  In general. Except as provided in paragraph (b)(ii) of this
Section 2.6, a Change in Ownership of the Company occurs on the date that any
one person, or more than one person acting as a group (as defined in
paragraph (a)(ii) of this Section 2.6), acquires ownership of the Company's
stock that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the Company's
stock.

--------------------------------------------------------------------------------



However, if any one person, or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the Company's stock, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Ownership of the
Company (or to cause a Change in Effective Control of the Company (within the
meaning of paragraph (b) of this Section 2.6)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 2.6.
This paragraph (a)(i) applies only when there is a transfer of the Company's
stock (or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction.

         (ii)  Persons acting as a group. For purposes of paragraph (a)(i)
above, persons will not be considered to be acting as a group solely because
they purchase or own stock of the Company at the same time. However, persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.

        (b)   Change in Effective Control

          (i)  In general. Notwithstanding that the Company has not undergone a
Change in Ownership under paragraph (a) of this Section 2.6, a Change in
Effective Control of the Company occurs only on either of the following dates:

        (1)   The date any one person, or more than one person acting as a group
(as determined under paragraph (a)(ii) of this Section 2.6), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

        (2)   The date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

         (ii)  Acquisition of additional control. If any one person, or more
than one person acting as a group, is considered to effectively control the
Company (within the meaning of this paragraph (b)), the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a Change in Effective Control of the Company (or to cause a
Change in Ownership of the Company within the meaning of paragraph (a) of this
Section 2.6).

        (c)   Change in Ownership of Assets

          (i)  In general. A Change in Ownership of Assets occurs on the date
that any one person, or more than one person acting as a group (as determined in
paragraph (a)(ii) of this Section 2.6), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
Company's assets immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

2

--------------------------------------------------------------------------------



         (ii)  Transfers to a related person—There is no Change in Control event
under this paragraph (c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer, as provided in this paragraph (c)(ii). A transfer of assets by the
Company is not treated as a Change in Ownership of Assets if the assets are
transferred to—

        (1)   A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

        (2)   An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

        (3)   A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or

        (4)   An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in
paragraph (c)(ii)(3) above.

        For purposes of this paragraph (c)(ii) and except as otherwise provided
above, a person's status is determined immediately after the transfer of the
assets.

        (iii)  Persons acting as a group. Persons will not be considered to be
acting as a group solely because they purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

        Section 2.7 Code means the Internal Revenue Code of 1986, as amended.

        Section 2.8 Company means Hospira, Inc., a Delaware corporation.

        Section 2.9 Company Stock means the common stock of the Company.

        Section 2.10 Compensation has the same meaning as under the Retirement
Savings Plan, except that it also includes amounts deferred under this Plan.

        Section 2.11 Deferral Contributions means the Deferral Contributions
credited on behalf of a Participant pursuant to Section 4.1.

        Section 2.12 Deferral Contributions Account means the Account maintained
on behalf of a Participant to represent the amount of the Deferral Contributions
credited on his or her behalf, as adjusted to account for deemed gains and
losses, withdrawals and distributions.

        Section 2.13 Disability means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
Employer-sponsored plan.

        Section 2.14 Effective Date means January 1, 2008.

        Section 2.15 Eligible Employee means an employee who has met all the
conditions specified in Section 3.1.

        Section 2.16 Employer means the Company and/or any Adopting Affiliate.

3

--------------------------------------------------------------------------------



        Section 2.17 Employer Contributions means the contributions credited on
behalf of a Participant pursuant to Section 5.1.

        Section 2.18 Employer Contributions Account means the Account maintained
on behalf of a Participant to represent the amount of Employer Contributions
credited on his or her behalf, as adjusted to account for deemed gains and
losses, withdrawals and distributions.

        Section 2.19 ERISA means the Employee Retirement Income Security Act of
1974, as amended.

        Section 2.20 Excess Compensation means an amount that would be
Compensation, except that it exceeds the annual compensation limit under Code
Section 401(a)(17), as adjusted as set forth in the Retirement Savings Plan.

        Section 2.21 Participant means any Eligible Employee of an Employer who
participates in the Plan pursuant to Article III.

        Section 2.22 Permitted Investment means a notional fund or type of
notional investment approved by the Board of Review for Plan purposes, based on
a predetermined actual investment. Permitted Investments will include Company
Stock.

        Section 2.23 Plan means this Hospira Non-Qualified Savings and
Investment Plan.

        Section 2.24 Plan Year means the calendar year.

        Section 2.25 Potential Change in Control means any period in which the
circumstances described in paragraphs (a), (b), (c) or (d), below, exist
(provided, however, that a Potential Change in Control shall cease to exist not
later than the occurrence of a Change in Control):

        (a)   The Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this Section 2.25 shall cease to exist upon the
expiration or other termination of all such agreements.

        (b)   Any Person (without regard to the exclusions set forth in
subsections (i) through (iv) of such definition) publicly announces an intention
to take or to consider taking actions the consummation of which would constitute
a Change in Control; provided that a Potential Change in Control described in
this paragraph (b) shall cease to exist upon the withdrawal of such intention,
or upon a determination by the Board that there is no reasonable chance that
such actions would be consummated.

        (c)   Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates).

        (d)   The Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (d) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.

        For purposes of this Section 2.25, "Person" shall have the meaning given
in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

        Section 2.26 Retirement Date means the date a Participant attains age
55.

4

--------------------------------------------------------------------------------



        Section 2.27 Retirement Savings Plan means the Hospira 401(k) Retirement
Savings Plan, as amended from time to time.

        Section 2.28 Specific Date means a specific date or number of specific
dates identified by the Participant in the deferral and payment election under
Article IV, which date may be prior to the Participant's Retirement or other
separation from service, but shall be no earlier than the first day of the
following Plan Year.

        Section 2.29 Year of Credited Service has the same meaning as under the
Retirement Savings Plan.

Article III
Plan Participation

        Section 3.1 Eligibility. An employee of an Employer will be eligible to
participate in any Plan Year if he or she meets all of the following conditions:

        (a)   the employee is part of a select group of management or highly
compensated employees, within the meaning of Title I of ERISA;

        (b)   the employee is eligible to participate in the Retirement Savings
Plan for the Plan Year;

        (c)   the employee is expected to receive Excess Compensation during the
Plan Year; and

        (d)   the Board of Review, or its delegate, designates the employee as
eligible to participate in the Plan.

        Section 3.2 Participation. An employee who meets the conditions of
Section 3.1 becomes a Participant by executing and filing with the Board of
Review a deferral election form, in the manner and at the time required under
Article IV. Once an individual is a Participant, he or she will remain a
Participant for so long as he or she has an Account Balance, although a
Participant may continue to make Deferral Contributions and receive allocations
under the Plan only so long as he or she remains an Eligible Employee.

Article IV
Deferral Contributions and Payment Elections

        Section 4.1 Deferral Contributions. Each Eligible Employee who has made
an election to defer a portion of his or her Compensation under the Retirement
Savings Plan for a Plan Year may elect to defer, on a pre-tax basis, an
additional amount under this Plan for that Plan Year, as Deferral Contributions.
A Deferral Contribution is an amount, up to such limit determined by the Board
of Review, of the Participant's Compensation and Excess Compensation that the
Participant cannot defer under the Retirement Savings Plan because it exceeds
the limit on deferrals under Code Section 402(g), represents a deferral of
Excess Compensation, or represents an amount that the Participant cannot defer
under the Retirement Savings Plan because of the limits of Code Section 415(c).
A Participant's Deferral Contributions for a Plan Year may not exceed the sum of
his or her Compensation and Excess Compensation. A Participant must make his or
her deferral election for a Plan Year no later than the last day of the
preceding Plan Year, and may not change his or her deferral election during the
Plan Year. Notwithstanding the foregoing, when an employee first becomes an
Eligible Employee, he or she may make a deferral election no later than thirty
(30) days after becoming an Eligible Employee, so long as the deferral election
applies to Compensation and Excess Compensation earned during the Plan Year
after the date of the deferral election. Deferral elections shall remain in
effect with respect to any future Plan Year unless a new election with respect
to such Plan Year is filed in accordance with Section 4.3.

        Section 4.2 Form of Payment Elections. At the time of the Participant's
deferral election, he or she shall also select a: (i) time of payment of his or
her vested Account Balance and (b) a method of payment for such vested Account
Balance, which shall be in the form of either or a combination of:

        (a)   A lump sum;

5

--------------------------------------------------------------------------------



        (b)   Annual installments of up to ten (10) years; or

        (c)   For distributions in accordance with a Specific Date, annual
installments of up to five (5) years.

        Section 4.3 Changes to Time and Form of Payment Elections. A Participant
may change the form and time of payment that he or she previously elected by
written notice filed with the Board of Review provided:

        (a)   Such election shall not take effect until at least twelve
(12) months after the date on which the election is made;

        (b)   In the case of payments not related to the Participant's
Disability or death, the first payment with respect to such election must be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made;

        (c)   If the Participant had previously elected to commence payment on a
Specific Date, the new payment election shall not be effective if made less than
twelve (12) months prior to the date of the first scheduled payment;

        (d)   The Participant may file a new payment election only while
employed by the Company or any other Employer; and

        (e)   Notwithstanding the foregoing, during 2008, a Participant may
elect to change the form of payment without meeting the requirements above.

        Section 4.4. Deferral Contributions Account. The Board of Review will
establish and maintain or cause to be established and maintained a Deferral
Contributions Account on behalf of each Participant who elects to make Deferral
Contributions. The Deferral Contributions Account will be a bookkeeping account
maintained by the Company, and will reflect the Deferral Contributions the
Participant has elected to make to the Plan, as adjusted pursuant to Article VI
to reflect deemed gains and losses, withdrawals and distributions.

6

--------------------------------------------------------------------------------



Article V
Employer Contributions

        Section 5.1 Employer Contributions. For each payroll period, the Company
will provide an Employer Contribution on behalf of each Participant at any time
during such payroll period. The amount of the Employer Contribution made for
each payroll period on and after the Effective Date shall equal 6% of the
Compensation of any Participant whose Deferred Contribution election equals at
least 3% of his or her Compensation; provided that for any Participant who, as
of December 31, 2004, was both age 40 or older and employed by an Employer under
the Retirement Savings Plan, an additional 3% of Employer Contributions shall be
credited for each of the 2008 and 2009 Plan Years. The Compensation Committee of
the Company's Board of Directors ("Committee") may provide for additional
Employer Contributions to be made on behalf of Participants at such time and in
such manner as the Committee shall determine at its sole discretion.

        Section 5.2 Employer Contributions Account. The Board of Review will
establish and maintain or cause to be established and maintained an Employer
Contributions Account on behalf of each Participant who is credited with
Employer Contributions. The Employer Contributions Account will be a bookkeeping
account maintained by the Company, and will reflect the Employer Contributions
that have been credited to the Participant, as adjusted pursuant to Article VI
to reflect deemed gains and losses, withdrawals and distributions.

Article VI
Deemed Earnings on Account Balances

        Section 6.1 Deemed Investments.

        (a)   Each Participant may designate from time to time, in the manner
prescribed by the Board of Review, that all or a portion of his or her Deferral
Contributions Account be deemed to be invested in one or more Permitted
Investments. The Board of Review will establish rules governing the dates as of
which amounts will be deemed to be invested in the Permitted Investments chosen
by the Participant, and the time and manner in which amounts will be deemed to
be transferred from one Permitted Investment to another, pursuant to a
Participant's election to change his or her deemed investments. The Board of
Review will also establish a default Permitted Investment, in which the Deferral
Contributions Account and Employer Contributions Account of a Participant who
fails to make an investment election will be deemed to be invested.

        (b)   Each Account will be deemed to receive all interest, dividends,
earnings and other property that would be received by it if it were actually
invested in the Permitted Investment in which it is deemed to be invested.
Similarly, each Account will be deemed to suffer all investment losses and other
diminutions it would suffer if it were actually invested in the Permitted
Investment in which it is deemed to be invested. Gains and losses will be
credited to or debited from each Account at the times and in the manner
specified by the Board of Review.

        (c)   Elections required or permitted to be made pursuant to this
Article VI must be made only by the Participant. Notwithstanding the foregoing,
if a Participant dies before his or her entire vested Account Balance is
distributed, or if the Board of Review determines that a Participant is legally
incompetent or otherwise incapable of managing his or her own affairs, the Board
of Review may itself make Plan elections on behalf of the Participant, or may
declare that the Participant's designated beneficiary, legal representative or
near relative will be permitted to make Plan elections on behalf of the
Participant.

        Section 6.2 Crediting of Deferrals and Contributions. The Company will
credit all Deferral Contributions to a Participant's Deferral Contributions
Account within a reasonable period of time after the date they would have been
paid to the Participant if the Participant had not elected to defer them. The
Company will credit all Employer Contributions made on a Participant's behalf to
the

7

--------------------------------------------------------------------------------



Participant's Employer Contributions Account within a reasonable period after
the date they would have been contributed to the Retirement Savings Plan.

        Section 6.3 Statement of Accounts. Within a reasonable period of time
after the end of each calendar quarter, the Board of Review will furnish each
Participant with a statement showing the value of his or her Account as of the
end of that calendar quarter.

Article VII
Establishment of Trust

        Section 7.1 Establishment of Trust. The Company has established a
grantor trust in order to accumulate assets to pay Plan obligations, which is an
irrevocable trust subject to the jurisdiction of U.S. federal courts and which
may hold an insurance contract or contracts and/or such other assets as
determined by the Company. The assets and income of the trust will be subject to
the claims of the Company's creditors in the event of the Company's bankruptcy
or insolvency. The establishment or maintenance of the trust will not affect the
Company's liability to pay Plan benefits, except that the liability shall be
reduced to the extent assets of the trust are used to pay Plan benefits. A
Participant will have no claim in any asset of the trust, or in specific assets
of the Company or any Employer, and will have the status of a general unsecured
creditor for any amounts due under this Plan.

Article VIII
Vesting of Plan Benefits

        Section 8.1 Vesting of Accounts. Each Participant will at all times be
fully vested in his or her Deferral Contributions Account. The vested percentage
of a Participant's Employer Contributions Account will be computed in accordance
with the following schedule:

If the Participant's
Number of Years of
Credited Service Is:


--------------------------------------------------------------------------------

  The Vested Percentage of
His Employer Contributions
Account Will Be:

--------------------------------------------------------------------------------

Less than 3 years   0% 3 years or more   100%

        Section 8.2 Forfeitures. The portion of a Participant's Employer
Contributions Account that is not fully vested will become a forfeiture upon
separation from service and will be applied to reduce Employer Contributions.

        Notwithstanding the foregoing, each Participant will be 100% vested in
his or her Participant's Employer Contributions Account on the date such
Participant reaches his or her Retirement Date.

Article IX
Payment of Account Balances

        Section 9.1 Normal Form of Payment. The vested portion of a
Participant's Account Balance shall be paid to him or her (or, if the
Participant has died, to his or her designated beneficiary) in a lump sum.

        Section 9.2 Optional Forms of Payment. While the primary form of payment
is the lump sum, a Participant may elect to have all or a part of the vested
portion of his or her Account Balance paid in annual installments as specified
in Section 4.2.

        Section 9.3 Benefits Commencement Date. Payment to the Participant (or
to the Participant's beneficiary in the event of his or her death) of the lump
sum or installments shall commence as soon as administratively practicable, but
no later than sixty (60) days following the earliest of separation from service,
death or Disability, or upon or Change in Control or a Specific Date.

        Section 9.4 Delayed Payments for Officers. Notwithstanding the
foregoing, except for payments made upon a Specific Date, death, Disability or
Change in Control, no payments shall be made to a

8

--------------------------------------------------------------------------------




Participant who is an officer (as defined in Code Section 416(i)) of the Company
until on or after the first day of the seventh calendar month following the
Participant's separation from service, at which time all payments delayed during
the preceding six (6) month period shall be paid within thirty (30) days. The
Board of Review may establish a minimum amount of any installment payment to be
made under the Plan.

        Section 9.5 Cash Out of Small Balances. Notwithstanding any other
provision, if a separated Participant's vested Account Balance is not greater
than $10,000, then such Account Balance shall be paid to the Participant in a
lump sum on or before the later of December 31 of the year in which his or her
separation from service occurs or the 15th day of the third month following
separation from service.

        Section 9.6 Payments in the Event of Unforeseeable Emergency. A
Participant or beneficiary may request, in the manner and within the time
constraints established by the Board of Review, to receive an emergency payment
of some or all of his or her vested Account Balance; provided the Participant
has requested the maximum amount of in-service distributions and loans available
to him or her under the Retirement Savings Plan. The Board of Review will
authorize an emergency payment under this Section 9.6 only if the Participant or
beneficiary experiences an unforeseeable emergency. An emergency payment must be
limited to the amount the Participant or beneficiary reasonably needs to satisfy
the unforeseeable emergency plus an amount necessary to pay taxes reasonably
anticipated to result from the payment. An unforeseeable emergency is severe
financial hardship to the Participant or beneficiary resulting from:

        (a)   a sudden and unexpected illness or accident to the Participant or
beneficiary or to a dependent thereof (as defined in Code Section 152); or

        (b)   the Participant or beneficiary losing his or her property due to
casualty.

        Whether a Participant or beneficiary suffers an unforeseeable emergency
depends upon the facts of each case; in no event, however, may the Participant
or beneficiary receive an emergency payment if his or her hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant's or beneficiary's assets (to the extent
liquidation of those assets would not itself cause severe financial hardship) or
by ceasing to make deferrals under the Plan. The need to send a Participant's or
beneficiary's child to college or the desire to purchase a home are not
unforeseeable emergencies.

        Section 9.7 Designation of Beneficiaries. Each Participant may name any
person or persons to whom his or her vested Account Balance will be paid if the
Participant dies before they have been fully distributed. Each beneficiary
designation will revoke all prior beneficiary designations made by that
Participant. The Board of Review will designate the time and manner in which a
Participant must made a beneficiary designation, but will not require a
Participant to obtain the consent of his or her current beneficiary to the
naming of a new or additional beneficiaries. A beneficiary designation will be
effective only if it meets the requirements specified by the Board of Review. If
a Participant fails to designate a beneficiary, or if the Participant's
beneficiary dies before the Participant does or before receiving the full amount
to which he or she is entitled, the Board of Review may, in its discretion, pay
the vested portion of the Participant's Account Balance (or the portion that
remains unpaid) to one or more of the Participant's relatives by blood, adoption
or marriage, in the proportions it determines, or to the legal representative of
the estate of the later to die of the Participant and his or her designated
beneficiary.

        Section 9.8 Change in Control. In the event of a Change in Control, the
Company may, at its sole discretion, terminate the Plan (and each similar
arrangement) within thirty (30) days after the Change in Control and each
Participant or beneficiary shall immediately receive a lump sum payment of his
or her entire Account Balance.

9

--------------------------------------------------------------------------------



Article X
Amendment and Termination

        Section 10.1 Amendment and Termination. The Company may amend or
terminate the Plan by action of its Board, or by action of an officer or Company
employee or Board of Review authorized by the Company's Board to amend the Plan,
provided that Section 2.6, Section 2.25, and Section 9.3 may not be amended or
deleted, nor superseded by any other provision of the Plan during the pendency
of a Potential Change in Control and during the period beginning on the date of
a Change in Control and ending on the date five (5) years following such Change
in Control. Any Employer may terminate its participation in the Plan at any time
by appropriate action, in its discretion. The Plan will automatically terminate
as to any Employer upon termination of the Employer's participation in the
Retirement Savings Plan. No amendment or termination of the Plan shall, without
the express written consent of the affected current or former Participant or
beneficiary, reduce or alter any Participant's or beneficiary's vested Account
Balance. Notwithstanding the foregoing, payments of all Participants' and
beneficiaries' vested Account Balances shall be made upon Plan termination if
the Company terminates all non-qualified deferred compensation arrangements of
the same type (for example, all account balance arrangements) at the same time
that this Plan is terminated; except for payments that are payable if the
termination had not occurred, the Company makes no payments to Participants and
beneficiaries for twelve (12) months, but makes all payments within twenty-four
(24) months; and the Company adopts no new non-qualified deferred compensation
arrangement of the same type for five (5) years.

Article XI
General Provisions

        Section 11.1 Non-Alienation of Benefits. A Participant's rights to Plan
benefits cannot be granted, transferred, pledged or otherwise assigned, in whole
or in part, by the voluntary or involuntary acts of any person, or by operation
of law, and will not be liable or taken for any obligation of the Participant.
Any attempted grant, transfer, pledge or assignment of a Participant's rights to
a Plan Benefit will be null and void and without any legal effect.

        Section 11.2 Withholding for Taxes. Notwithstanding anything contained
in this Plan to the contrary, each Employer will withhold from any distribution,
deferral or accrual under the Plan whatever amount or amounts may be required to
comply with the tax withholding provisions of the Code or any State income tax
act for purposes of paying any income, estate, inheritance, employment or other
tax attributable to any amounts distributable or creditable under the Plan.

        Section 11.3 Immunity of Board of Review Members. The members of the
Board of Review may rely upon any information, report or opinion supplied to
them by any officer of an Employer or any legal counsel, independent public
accountant or actuary, and will be fully protected in relying on any such
information, report or opinion. No member of the Board of Review will have any
liability to the Company, any Employer or any Participant, former Participant,
designated beneficiary, person claiming under or through any Participant or
designated beneficiary, or other person interested or concerned in connection
with any Plan decision made by that member of the Board of Review, so long as
the decision was based on any such information, report or opinion, and the Board
of Review member relied on it in good faith.

        Section 11.4 Plan Not to Affect Employment Relationship. Neither the
adoption of the Plan nor its operation will in any way be deemed to give any
person the power to remain in the employ of the Company, any Employer or any of
its affiliates, or in any way affect the right and power of an Employer to
dismiss or otherwise terminate the employment, or change the terms of employment
or amount of compensation, of any Participant at any time, for any reason or
without cause. By accepting any payment under this Plan, each Participant,
former Participant, and designated beneficiary, and each person claiming under
or through a Participant, former Participant or designated beneficiary, is

10

--------------------------------------------------------------------------------




conclusively bound by any action or decision taken or made under the Plan by the
Board of Review, the Company or any Employer.

        Section 11.5 Action by the Employers. Any action required or permitted
to be taken under the Plan by an Employer must be taken by its board of
directors, by a duly authorized committee of its board of directors, or by a
person or persons authorized by its board of directors or an authorized
committee.

        Section 11.6 Notices. Any notice required to be given by the Company,
any Employer or the Board of Review must be in writing and must be delivered in
person, by registered mail, return receipt requested, or by regular mail,
telecopy or electronic mail. Any notice given by mail will be deemed to have
been given on the date it was mailed, correctly addressed to the last known
address of the person to whom the notice is to be given.

        Section 11.7 Gender, Number and Headings. Except where the context
otherwise requires, in this Plan the masculine gender includes the feminine, the
feminine includes the masculine, the singular includes the plural, and the
plural includes the singular. Headings are inserted for convenience only, are
not part of the Plan, and are not to be considered in the Plan's construction.

        Section 11.8 Controlling Law. The Plan will be construed according to
the internal laws of Illinois, to the extent they are not preempted by any
applicable federal law.

        Section 11.9 Successors. The Plan is binding on all persons entitled to
benefits under it, on their respective heirs and legal representatives, on the
Board of Review and its successor, and on the Company and any Employer and their
successors, whether by way of merger, consolidation, purchase or otherwise.
Subject to Article X concerning the Company's authority to terminate the Plan
and the effects of a Change in Control, the Plan shall not be terminated as a
result of, or in connection with, a transfer or sale of assets of the Company or
by the reorganization, merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation to the extent that the
transferee, purchaser or successor entity agrees to continue the Plan. In the
event that the transferee, purchaser or successor entity does not continue the
Plan, then the Plan shall terminate subject to the requirement that payment of
all Participants' vested Account Balances shall not be paid immediately but
instead shall be made according to Article IX following a termination of
employment.

        Section 11.10 Severability. If any provision of the Plan is held to be
illegal or invalid for any reason, that illegality or invalidity will not affect
the remaining provisions of the Plan, and the Plan will be enforced and
administered, from that point forward, as if the invalid provisions had never
been part of it.

        Section 11.11 Subsequent Changes. All benefits to which any Participant,
designated beneficiary or other person is entitled under this Plan will be
determined according to the terms of the Plan as in effect when the Participant
ceases to be an Eligible Employee, and will not be affected by any subsequent
change in Plan provisions, unless the Participant again becomes an Eligible
Employee, or unless and to the extent the subsequent change expressly applies to
the Participant, his or her designated beneficiary or other person claiming
through or on behalf of the Participant or designated beneficiary.

        Section 11.12 Benefits Payable to Minors, Incompetents and Others. If
any benefit is payable to a minor, an incompetent, or a person otherwise under a
legal disability, or to a person the Board of Review reasonably believes to be
physically or mentally incapable of handling and disposing of his or her
property, the Board of Review has the power to apply all or any part of the
benefit directly to the care, comfort, maintenance, support, education or use of
the person, or to pay all or any part of the benefit to the person's parent,
guardian, committee, conservator or other legal representative, to the
individual with whom the person is living, or to any other individual or entity
having the care and control of the person. The Plan, the Board of Review, the
Company, any Employer and their employees and agents will have fully discharged
their responsibilities to the Participant or beneficiary entitled to a payment
by making payment under this Section 11.12.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



TABLE OF CONTENTS
